Citation Nr: 0944913	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for a low back disability.  In March 2006, the Board remanded 
the claim for additional development.  Pursuant to the 
Veteran's request, a travel board hearing before a Veterans 
Law Judge was scheduled for August 2009.  However, he failed 
to appear for the hearing and provided no explanation for his 
absence.  Thus, his hearing request is deemed withdrawn.  38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a June 1976 rating 
decision.  The RO declined to reopen the claim in November 
2000.  The Veteran was notified of those decisions but did 
not perfect an appeal.

2.  The evidence received since the November 2000 denial of 
the claim for service connection for a low back disability is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1976 and November 2000 rating decisions that 
respectively denied and declined to reopen the claim for 
service connection for a low back disability are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a low back disability in a June 1976 rating 
decision, and declined to reopen the claim in a November 2000 
rating decision.  At the time of the initial denials in June 
1976 and November 2000, the RO found that there was no 
evidence of any residuals of an in-service low back 
disability, and the claim was denied.

Although in the September 2004 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the June 1976 and November 
2000 decisions became final because the Veteran did not file 
a timely appeal from either.

The claim for service connection for a low back disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen his claim in March 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records 
and the Veteran's own statements.  The RO found that although 
the Veteran's service medical records demonstrated a muscle 
strain of the low back, his service separation examination 
did not show a chronic low back disability.  Additionally, 
there was no evidence of a current low back disability.  
Accordingly, the claim was denied.  

In support of his application to reopen his claim, the 
Veteran submitted VA treatment records which evidence 
complaints of low back pain and include a March 2004 X-ray 
which revealed a possible lumbar spasm of the lumbar spine.  
He additionally submitted records from his time serving in 
the Georgia Department of Corrections, which demonstrates 
treatment for a low back disability in 1998. 

The Board finds that the VA treatment records which 
demonstrate ongoing low back pain and X-ray demonstrating a 
possible low back disability are evidence that is both new 
and material, as they demonstrate a current condition 
affecting the low back.  At the time of the November 2000 
denial, the Veteran did not have medical evidence of a 
current condition affecting the low back.  This new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2009).  Accordingly, the claim for service connection for a 
low back disability is reopened.


ORDER

The claim for service connection for a low back disability is 
reopened; to that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that he injured his low back while in 
basic training, for which he was hospitalized.  He contends 
that his back never healed correctly and has become 
progressively worse over time.

Service medical records reflect that in July 1973, the 
Veteran was diagnosed with a severe lumbosacral strain.  X-
ray examination was negative for any fracture.  There was no 
loss of sensation, numbness, or burning in the lower 
extremities.  He was placed on physical profile and 
prescribed bed rest for 24 hours.  Three days later, he was 
noted to be gradually improving with bed rest and heat.  In 
August 1973, he was noted to be doing well and was determined 
to be ready for duty.  His physical therapy appointment was 
canceled.  On February 1976 separation examination, the 
Veteran reported that he had vague low back pain, but that he 
had not sought treatment for the problem. 

The Veteran submitted records dated in 1998 from the Georgia 
Department of Corrections which reflect treatment for low 
back pain when he bent over to pick up a "buffer."  In 
April 2004, the Veteran authorized the remainder of those 
records to be released to the VA.  To date, no action has 
been taken on this request.  As those records may contain 
evidence pertinent to the Veteran's claim, they are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

VA treatment records dated from February 2003 to February 
2004 reflect complaints of ongoing low back pain.  The 
Veteran was prescribed pain medication for relief.  A March 
2004 X-ray reflects the impression:  "question of lumbar 
spasm with no bony lesion of the lumbosacral spine."  There 
was slight loss of normal curvature of the spine due to 
muscle spasm.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that he suffered 
from a low back muscle strain, and because the Veteran's VA 
treatment records reflect ongoing back pain and possible 
muscle strain, it remains unclear to the Board whether the 
Veteran's low back condition was caused by his service.  
Therefore a VA examination is necessary in order to fairly 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain the 
Veteran's medical records from the Georgia 
Department of Corrections.  All attempts 
to secure those records should be 
documented in the claims folder.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any low back problems.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale 
for all opinions provided.  The examiner 
should specifically opine as to the 
following:

a)  Diagnose any low back 
disability.

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current low back disability 
is related to the Veteran's active 
service and his complaints and 
treatment during his service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of low back problems after 
service.  If the Veteran's current 
low back problems are attributable 
to factors unrelated to his military 
service, the examiner should 
specifically so state.

	3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


